 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
      PHILIP JAMES ROGERS,                                 No. 1:18-cv-0846 NONE JLT (PC)
12

13                                                         ORDER ADOPTING FINDINGS AND
                         Plaintiff,                        RECOMMENDATIONS TO:
14                                                         (1) ALLOW PLAINTIFF TO PROCEED ON
             v.                                                COGNIZABLE EIGHTH AMENDMENT
15
                                                               CLAIMS AGAINST DEFENDANTS;
16    RODRIGUEZ, et al.,                                       AND
                                                           (2) DISMISS OFFICIAL CAPACITY
17                       Defendants.                           CLAIMS FOR DAMAGES WITH
18                                                             PREJUDICE
                                                           (Doc. 14)
19

20          Plaintiff Philip James Rogers, a state prisoner proceeding pro se, has filed this civil rights

21   action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          In his complaint, plaintiff alleges as follows. On June 22, 2017, plaintiff was working in

24   the kitchen at Kern Valley State Prison when Correctional Officer (“CO”) Rodriguez directed

25   plaintiff to stack boxes of ice in the walk-in freezer. (Doc. No. 13 at ¶ 3.) Plaintiff informed CO

26   Rodriguez that there was frozen water on the ground in the walk-in freezer, which would make it

27   dangerous to walk in there without proper shoes, and that several other inmates had fallen in the

28   freezer. (Id. at ¶¶ 3–4.) Plaintiff asked CO Rodriguez if he could get appropriate, rubber-soled


                                                       1
 1   boots to wear, after explaining to CO Rodriguez that another prison official, Sgt. Benecourt,

 2   refused to allow plaintiff to obtain such boots even though someone else fell in the freezer two

 3   days prior. (Id. at ¶ 4.) CO Rodriguez then threatened plaintiff with a rules violation write-up if

 4   he did not comply with her order to proceed with his assigned task. (Id.) Plaintiff then

 5   approached Sgt. Benecourt, the central kitchen supervisor, to again request boots, but Sgt.

 6   Benecourt again refused the request and told plaintiff he “better be careful.” (Id. at ¶¶ 4, 10.) Not

 7   wanting to be written-up for a rules violation, plaintiff walked into the freezer to load the ice, but

 8   eventually lost his footing and fell onto his head and back. (Id. at ¶ 5.) As a result, plaintiff

 9   remained in a wheelchair for four months. (Id. at ¶ 6.) The fall caused permanent nerve damage

10   that limits plaintiff’s mobility and causes him back pain and migraine headaches. (Id. at ¶ 7.)

11   Plaintiff brings Eighth Amendment claims asserting cruel and unusual punishment, failure to

12   protect, and deliberate indifference to medical needs. (Id. at ¶ 8–16.)

13          On October 4, 2019, the magistrate judge filed findings and recommendations (“F&Rs”)

14   recommending that plaintiff be permitted to proceed on his Eighth Amendment damages claims

15   against CO Rodriguez and Sgt. Benecourt in their individual capacities. (Doc. No. 14 at 4–6.) It

16   was also recommended that plaintiff be permitted to proceed on his claim for injunctive relief

17   against the defendants in their official capacities, but that any official capacity damages claim be

18   dismissed with prejudice. (Id. at 3, 6.) Plaintiff has filed objections to this last aspect of the

19   findings and recommendations, contending that his official capacity damages claims should be

20   allowed to proceed. (Doc. No. 18). Plaintiff does not offer any valid authority to support this

21   objection. In fact, he cites authority that supports the opposite conclusion. (Id. at 1) (citing

22   Kentucky v. Graham, 473 U.S. 159, 169–70 (1985), for the proposition that “Eleventh

23   Amendment immunity from damages in federal court action against state remains in effect when

24   state officials are sued for damages in their official capacity.”).) Although the court

25   acknowledges that a plaintiff proceeding pro se, as plaintiff is here, may be easily confused by the

26   law in this area, Graham plainly holds that “official-capacity damages action [cannot be]

27   maintained against [a state official] in federal court.” 473 U.S. at 170. Thus, plaintiff cannot

28



                                                        2
 1   pursue an official capacity damages claim in his case. His individual capacity damages claim,

 2   however, will be allowed to proceed.

 3          In sum, the court has reviewed the file, performed a de novo review in accordance with

 4   the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, and finds the findings and

 5   recommendations to be supported by the record and by the magistrate judge’s analysis.

 6   Accordingly:

 7          1. The findings and recommendations filed October 4, 2019, are adopted in full;

 8          2. Plaintiff may proceed in this action against Kern Valley State Prison Correctional

 9               Officer Rodriguez and Sergeant Benecourt on his damages claim for deliberate

10               indifference in violation of the Eighth Amendment. Plaintiff may also proceed on an

11               official capacity claim for prospective injunctive relief requiring that proper safety gear

12               and clothing be provided to prisoners before the type of work being performed by

13               plaintiff at the time of his alleged injury is commenced; and

14          3. Plaintiff’s official capacity claim for damages is dismissed with prejudice.

15   IT IS SO ORDERED.
16
        Dated:      February 10, 2020
17                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28



                                                       3
